                Case 2:18-cv-00736-JCC Document 90 Filed 07/14/21 Page 1 of 3




                                                                 Honorable Judge John C. Coughenour
 1

 2

 3

 4

 5

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10
                                               AT SEATTLE

11                                                    )
      CHONG and MARILYN YIM, KELLY                    ) Civil Action No. 2:18-cv-00736-JCC
12
      LYLES, EILEEN, LLC, and RENTAL                  )
13    HOUSING ASSOCIATION OF                          )
      WASHINGTON,                                     )           NOTICE OF APPEAL
14                                                    )
             Plaintiffs,                              )
15
      v.                                              )
16                                                    )
      THE CITY OF SEATTLE, a Washington               )
17    Municipal corporation,                          )
                                                      )
18
             Defendant.                               )
19

20            Notice is hereby given that all plaintiffs in the above-named case, hereby appeal to the

21   United States Court of Appeals for the Ninth Circuit from the final judgment entered in this action

22   on the 6th day of July, 2021, attached as Exhibit A.

23

24

25

26

27



     Pl. Notice of Appeal - 1                                                     Pacific Legal Foundation
     2:18-cv-00736-JCC                                                      255 South King Street, Suite 800
                                                                                 Seattle, Washington 98104
                                                                                            (425) 576-0484
                Case 2:18-cv-00736-JCC Document 90 Filed 07/14/21 Page 2 of 3




              DATED: July 14, 2021.
 1

 2
                                                 Respectfully submitted,
 3
                                                 By: s/ BRIAN T. HODGES
 4                                               By: s/ ETHAN W. BLEVINS
                                                 Brian T. Hodges, WSBA # 31976
 5
                                                 Ethan W. Blevins, WSBA # 48219
 6                                               Pacific Legal Foundation
                                                 255 South King Street, Suite 800
 7                                               Seattle, Washington 98104
 8
                                                 Telephone: (425) 576-0484
                                                 Fax: (916) 419-7747
 9                                               Email: BHodges@pacificlegal.org
                                                 Email: EBlevins@pacificlegal.org
10

11
                                                 Attorneys for Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



     Pl. Notice of Appeal - 2                                            Pacific Legal Foundation
     2:18-cv-00736-JCC                                             255 South King Street, Suite 800
                                                                        Seattle, Washington 98104
                                                                                   (425) 576-0484
                Case 2:18-cv-00736-JCC Document 90 Filed 07/14/21 Page 3 of 3




                                       CERTIFICATE OF SERVICE
 1

 2            I hereby certify that on July 14, 2021, I electronically filed the foregoing with the Clerk of

 3   the Court using the CM/ECF system which will send notification to all counsel of record.
 4
                                                     s/ ETHAN W. BLEVINS
 5                                                   Ethan W. Blevins, WSBA # 48219

 6                                                   Attorney for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



     Pl. Notice of Appeal - 3                                                        Pacific Legal Foundation
     2:18-cv-00736-JCC                                                         255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
